Name: Council Directive 75/130/EEC of 17 February 1975 on the establishment of common rules for certain types of combined road/rail carriage of goods between Member States
 Type: Directive
 Subject Matter: nan
 Date Published: 1975-02-22

 Avis juridique important|31975L0130Council Directive 75/130/EEC of 17 February 1975 on the establishment of common rules for certain types of combined road/rail carriage of goods between Member States Official Journal L 048 , 22/02/1975 P. 0031 - 0032 Greek special edition: Chapter 07 Volume 1 P. 0244 Spanish special edition: Chapter 07 Volume 2 P. 0030 Portuguese special edition Chapter 07 Volume 2 P. 0030 ++++ ( 1 ) OJ N C 138 , 31 . 12 . 1972 , P . 25 . ( 2 ) OJ N C 131 , 13 . 12 . 1972 , P . 21 . ( 3 ) OJ N 52 , 16 . 8 . 1960 , P . 1121/60 . COUNCIL DIRECTIVE OF 17 FEBRUARY 1975 ON THE ESTABLISHMENT OF COMMON RULES FOR CERTAIN TYPES OF COMBINED ROAD / RAIL CARRIAGE OF GOODS BETWEEN MEMBER STATES ( 75/130/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 75 THEREOF ; HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ; HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) ; HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ) ; WHEREAS THE INTRODUCTION OF A COMMON TRANSPORT POLICY INCLUDES , INTER ALIA , THE DRAWING UP OF COMMON RULES APPLICABLE TO THE CARRIAGE OF GOODS BY ROAD FROM OR TO THE TERRITORY OF A MEMBER STATE OR ACROSS THE TERRITORY OF ONE OR MORE MEMBER STATES ; WHEREAS THESE RULES MUST BE DRAWN UP IN SUCH A WAY AS TO MAKE POSSIBLE THE PROGRESSIVE DEVELOPMENT OF TRANSPORT METHODS BASED ON THE COMPLEMENTARY FUNCTIONS OF VARIOUS TYPES OF TRANSPORT AND ON THE SPECIFIC MEANS AND REQUIREMENTS OF TRANSPORT OPERATORS AND USERS ; WHEREAS THE USE OF THE ROAD / RAIL METHOD FOR THE INTERNATIONAL CARRIAGE OF GOODS BY ROAD IS ECONOMICALLY ADVANTAGEOUS OVER LONG DISTANCES ; WHEREAS IT REDUCES ROAD TRAFFIC AND THUS ENHANCES ROAD SAFETY ; WHEREAS AT THE SAME TIME IT CONTRIBUTES TO THE PROTECTION OF THE ENVIRONMENT ; WHEREAS ITS DEVELOPMENT IS ENCOURAGED BY FREEDOM FROM ALL QUANTITATIVE RESTRICTIONS AND BY THE ELIMINATION OF VARIOUS EXISTING ADMINISTRATIVE RESTRAINTS ; WHEREAS CONTROL MEASURES MUST BE PROVIDED TO ENSURE THAT THE REGULATIONS ARE COMPLIED WITH ; WHEREAS SUCH A SYSTEM SHOULD BE INTRODUCED FOR A PERIOD OF TIME LONG ENOUGH FOR THE SYSTEM ULTIMATELY APPLIED TO BE DETERMINED IN THE LIGHT OF EXPERIENCE , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 1 . FOR THE PURPOSES OF THIS DIRECTIVE : _ " COMBINED ROAD / RAIL CARRIAGE " MEANS ROAD TRANSPORT OF GOODS BETWEEN MEMBER STATES WHERE THE TRACTOR UNIT , LORRY , TRAILER , SEMI-TRAILER OR THEIR SWOP BODIES ARE TRANSPORTED BY RAIL BETWEEN THE NEAREST SUITABLE RAIL LOADING STATION TO THE POINT OF LOADING AND THE NEAREST SUITABLE RAIL UNLOADING STATION TO THE POINT OF UNLOADING ; _ " SWOP BODY " MEANS THE PART OF A VEHICLE WHICH IS INTENDED TO BEAR THE LOAD , HAS SUPPORTS AND , BY MEANS OF A DEVICE WHICH IS PART OF THE VEHICLE , MAY BE DETACHED FROM THE VEHICLE AND RE-INCORPORATED THEREIN . 2 . TRANSPORT USING THE RAILWAY PRINCIPALLY TO OVERCOME A NATURAL OBSTACLE SHALL NOT BE CONSIDERED AS COMBINED ROAD / RAIL CARRIAGE FOR THE PURPOSES OF THIS DIRECTIVE . ARTICLE 2 EACH OF THE MEMBER STATES SHALL , BY 1 OCTOBER 1975 , LIBERALIZE THE COMBINED ROAD / RAIL CARRIAGE REFERRED TO IN ARTICLE 1 FROM ALL QUOTA SYSTEMS AND SYSTEMS OF AUTHORIZATION . ARTICLE 3 IN THE CASE OF COMBINED CARRIAGE FOR HIRE OR REWARD , A TRANSPORT DOCUMENT WHICH FULFILS AT LEAST THE REQUIREMENTS LAID DOWN IN ARTICLE 6 OF COUNCIL REGULATION N 11 ( 3 ) OF 27 JUNE 1960 CONCERNING THE ABOLITION OF DISCRIMINATION IN TRANSPORT RATES AND CONDITIONS , IN IMPLEMENTATION OF ARTICLE 79 ( 3 ) OF THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , SHALL ALSO SPECIFY THE RAIL LOADING AND UNLOADING STATIONS . THESE DETAILS SHALL BE RECORDED BEFORE THE TRANSPORT OPERATION IS CARRIED OUT AND SHALL BE CONFIRMED BY MEANS OF A STAMP AFFIXED BY THE RAIL AUTHORITIES IN THE STATIONS CONCERNED WHEN THAT PART OF THE JOURNEY CARRIED OUT BY RAIL HAS BEEN COMPLETED . ARTICLE 4 1 . WHEN A FRONTIER IS CROSSED ON THE ROAD JOURNEY BEFORE THE RAIL JOURNEY , MEMBER STATES MAY REQUIRE THE OPERATOR TO PROVE THAT THE RAIL AUTHORITIES OR A BODY AUTHORIZED BY THEM HAVE MADE A RESERVATION FOR THE TRANSPORT BY RAIL OF THE TRACTOR UNIT , LORRY , TRAILER , SEMI-TRAILER , OR THE SWOP BODIES THEREOF . 2 . MEMBER STATES MAY AUTHORIZE THE INSPECTION AUTHORITIES TO REQUIRE THE RAIL CARRIAGE DOCUMENT TO BE PRODUCED ON COMPLETION OF THE RAIL PART OF THE COMBINED ROAD / RAIL JOURNEY . ARTICLE 5 MEMBER STATES SHALL INFORM THE COMMISSION BY 30 JUNE 1975 OF THE MEASURES TAKEN TO IMPLEMENT THIS DIRECTIVE . ARTICLE 6 THIS DIRECTIVE SHALL NOT AFFECT THE CONDITIONS IN FORCE IN EACH MEMBER STATE GOVERNING ADMISSION TO THE OCCUPATION OF ROAD TRANSPORT OPERATOR AND ACCESS TO THE TRANSPORT MARKET . ARTICLE 7 THE COMMISSION WILL REPORT TO THE COUNCIL BY 31 DECEMBER 1977 ON THE IMPLEMENTATION OF THIS DIRECTIVE AND WILL SUBMIT PROPOSALS IN THIS CONNECTION . THIS DIRECTIVE SHALL BE VALID UNTIL 31 DECEMBER 1978 . THE COUNCIL , ACTING ON A PROPOSAL FROM THE COMMISSION , WILL DECIDE BEFORE THAT DATE ON THE ARRANGEMENTS TO BE APPLIED . ARTICLE 8 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 17 FEBRUARY 1975 . FOR THE COUNCIL THE PRESIDENT R . RYAN